Title: To Thomas Jefferson from Martha Jefferson, 9 April 1787
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



My dear Papa
Panthemont, April 9th, 1787.

I am very glad that the beginning of your voyage has been so pleasing, and I hope that the rest will not be less so, as it is a great consolation for me, being deprived of the pleasure of seeing you, to know at least that you are happy. I hope your resolution of returning in the end of April is always the same. I do not doubt but what Mr. Short has written you word that my sister sets off with Fulwar Skipwith in the month of May, and she will be here in July. Then, indeed, shall I be the happiest of mortals; united to what I have the dearest in the world, nothing more will be requisite  to render my happiness complete. I am not so industrious as you or I would wish, but I hope that in taking pains I very soon shall be. I have already begun to study more. I have not heard any news of my harpsichord; it will be really very disagreeable if it is not here before your arrival. I am learning a very pretty thing now, but it is very hard. I have drawn several little flowers, all alone, that the master even has not seen; indeed, he advised me to draw as much alone as possible, for that is of more use than all I could do with him. I shall take up my Livy, as you desire it. I shall begin it again, as I have lost the thread of the history. As for the hysterics, you may be quiet on that head, as I am not lazy enough to fear them. Mrs. Barett has wanted me out, but Mr. Short told her that you had forgotten to tell Madame L’Abbesse to let me go out with her. There was a gentleman, a few days ago, that killed himself because he thought that his wife did not love him. They had been married ten years. I believe that if every husband in Paris was to do as much, there would be nothing but widows left. I shall speak to Madame Thaubeneu about dining at the Abbess’s table. As for needlework, the only kind that I could learn here would be embroidery, indeed netting also; but I could not do much of those in America, because of the impossibility of having proper silks; however, they will not be totally useless. You say your expectations for me are high, yet not higher than I can attain. Then be assured, my dear papa, that you shall be satisfied in that, as well as in any thing else that lies in my power; for what I hold most precious is your satisfaction, indeed I should be miserable without it. You wrote me a long letter, as I asked you; however, it would have been much more so without so wide a margin. Adieu, my dear papa. Be assured of the tenderest affection of your loving daughter,

M. Jefferson


Pray answer me very soon—a long letter, without a margin. I will try to follow the advice they contain with the most scrupulous exactitude.

